                Case 2:19-cr-00082-RAJ Document 21 Filed 04/13/21 Page 1 of 1




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 6
                                    AT SEATTLE
 7
      UNITED STATES OF AMERICA,                      NO. CR19-082 RAJ
 8
                            Plaintiff
 9                                                    ORDER GRANTING STIPULATION
                       v.                             OF THE PARTIES REGARDING
10
                                                      BRIEFING SCHEDULE
      MICHAEL SURYAN,
11
12                          Defendant.

13
14         This Court, having reviewed the Stipulated Motion of the Parties proposing
15 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
16 IT IS ORDERED that the motion (Dkt. # 20) is granted and the briefing schedule shall be
17 as follows:
18         a.      The government’s response to the motion should be filed on or before
19                 May 3, 2021; and
20         b.      Any reply should then be filed on or before May 12, 2021; and
21         c.      The matter is re-noted for May 14, 2021.
22
23         DATED this 13th day of April, 2021.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge
28
     ORDER GRANTING STIPULATION OF THE PARTIES                          UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     REGARDING BRIEFING SCHEDULE
                                                                         SEATTLE, WASHINGTON 98101
     United States v. Suryan, CR19-082 RAJ - 1                                 (206) 553-7970
